                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DAISY MARES,

       Plaintiff,

v.                                                                     No. 18-cv-1068 SMV

NANCY A. BERRYHILL,
Acting Commissioner of the Social Security Administration,

       Defendant.

       ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS AND
                    DIRECTING SERVICE OF PROCESS

       THIS MATTER is before the Court on Plaintiff’s Financial Affidavit and Application to

Proceed in Forma Pauperis (28 U.S.C. § 1915) [Doc. 2], filed November 15, 2018. The Court,

being fully advised in the premises FINDS that the Motion is well-taken and should be

GRANTED.

       IT THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Application to Proceed in Forma Pauperis [Doc. 2] is GRANTED. Plaintiff may proceed in this

action without payment of a filing fee, costs, or security therefor.

       IT IS FURTHER ORDERED that the United States Marshal Service is directed to serve

the summons and complaint on the United States Attorney, the Attorney General, and the Office

of the General Counsel of the Social Security Administration.

       IT IS SO ORDERED.


                                                      ____________________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge
